Title: To George Washington from Major General Benedict Arnold, 27 July 1777
From: Arnold, Benedict
To: Washington, George



Dear General
Snook-kill [N.Y.] 27 July 1777

I arrived at Camp Fort Edward the 21st Instt and should have done myself the honor of writing your Excellency imediately on my arrival, but was informd by Genl Schuyler that he had communicated every intelligence in his Power, by an Express sent off the day before my Arrival;

The day after my coming here the Army was divided into two divisions & Head Quarters moved to Moses Creek three Miles below this Place, I am stationed at this Place with Nixons, & Learneds Brigades of Continental Troops, Genl TenBrooks Brigade & Colol Ashly’s Battallion of Malitia the former consisting of 1779 including Officers, the latter about thirteen hundred, badly clad & Armed.
The want of salted Provisions of which we have not one days allowance has prevented our sending out any considerable Partys of Men on Scouts, by which Reason we have been deprived of Intelligence from the Enemy, except such as is very vague & incertain, the Woods being so full of Indians, Canadians & Regulars that it is almost imposible for small Partys to escape them—We are dayly insulted by the Indians, who on the 22d Inst. attacked our Picket Guard, killd & scalp’d five Men wounded Nine & took one Prisoner, On the 24th they kill’d & scalpd two Officers between Fort Edward & our Lines. Yesterday Morning our Picket at Fort Edward, where we have one hundred Men Advanced, was attacked by a large Party of Indians & Regulars, some of my Officers were of Opinion there was near one Thousand Men of the Enemy.
The advanced Guard retired to the Main Body with the Loss of one Lieut. & five Privates kill’d & scalp’d & four wounded, the Indians took two women Prisoners from a house near the Fort carried them to the Regular Troops who were paraded near the Fort where they were Shot, scalp’d, strip’d & Butcherd in the most shocking Manner, one of them, a young Lady of Family who has a Brother an Officer in the regular Service. I imediately detached a thousand Men, one half to take them in Rear, the other in Front, who wou’d have accomplish’d their Purpose, but for a heavy Shower of Rain which wet their Arms and Amunition & gave the Enemy time to retire, several of our small scouting Partys are missing & have probably fell into the hands of the Enemy.
I have five or Six now out but expect little from them, The Regular Troops are prevented from deserting by the Indians between us, so that every source of Information is in a manner cut off—Colonel Warner is at Bennington with seven hundred Malitia, a considerable Number are expected to join him soon, I am this minute inform’d General Glovers Brigade is arrived at Albany. I wish Colol Morgans Regt woud be spared to this department, I think we should then be in a Condition to see Genl Burgoyne with all his Infernals on any Ground they might choose, If we could be supplied with salt Provisions, we might beat up his Quarters at Skeensborough.
We are very anxious to know the destination of General Howe, I beleive we shall be able to manage Genl Burgoyne, when Reinforced by General Glover.
General Schuyler, writes your Excellency very fully. I have not had

the pleasure seeing him this two days. I have the honor to be with great Respect & esteem Your Excellencys Most Obedt Hble Servt

B. Arnold


P.S. Justice obliges me to observe I believe Genl Schuyler has done every thing man could do in his Situation I am sorry to hear his Character has been so unjustly aspersed & Calumniated.


B. A.
